DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claim 35 directed to invention non-elected without traverse.  Accordingly, claim 35 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 16-19, 21, 23-29, 31 and 33-35 are allowed.
Independent claims 16 and 29 are respectively directed to a method and an apparatus (i.e. an access point) for continued data transmission of a user station moving across a plurality of wireless network cells.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 16 and 29 were similarly amended to show: “…for each wireless network cell, constructing a continuation guide table in a corresponding access point of the wireless network cell, the continuation guide table including a continuation hop table for finding a network address of a next hop station according to an IP address of a previous hop station and an IP of a source access point in the continuation hop table and a wireless transfer table for determining that the user station has left the wireless network cell, and for each wireless network cell, the continuation hop table including a third data column of the IP address of the previous hop station, a fourth data column of the IP address of the source access point, a fifth data column of an IP address of the user station in the source wireless network cell, and a sixth data column of the IP address of the next hop station; in response to the user station moving from a first wireless network cell to a second wireless network cell in the plurality of wireless network cells, configuring the continuation guide table in the corresponding access point of the first wireless network cell, and configuring the continuation guide table in the corresponding access point of the second wireless network cell; in response to the user station reaching the terminal wireless cell in the plurality of wireless network cells, constructing a data link in a network layer between the user station and a correspondent station according to the continuation guide table in the corresponding access point of each wireless network cell; and performing the continued data transmission between the correspondent station and the user station through the data link.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited CN 101141493 in view of Hu et al. (US 2016/0142293) and Shuai (US 2014/0169377), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  
Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10348603 B1 – directed to adaptive forwarding tables. 
US 20170222926 A1 – relates to computer and telecommunications networks, and in particular to selective routing of traffic in such networks.
US 20150139193 A1 – relate generally to methods and apparatus for implementing virtual soft handoff from one wireless interface to another wireless interface in wireless devices which can allow for efficient operation of applications.
US 7466703 B1 – relates generally to packet routing devices, and particularly, to a scalable packet routing apparatus that provides high throughput and quality of service.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413